Citation Nr: 1018876	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a low back 
disability.  The Veteran testified before the Board in May 
2006.  The Board remanded the claim for service connection 
for a low back disability in August 2006.  

In a July 2008 decision, the Board denied the Veteran's claim 
for service connection for a low back disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  A December 2008 Order 
of the Court granted the Appellee's Motion for Remand and 
remanded the claim for readjudication in accordance with the 
Appellee's Motion for Remand.  

The appeal is REMANDED to the RO.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold 
for the requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).    

Service medical records are negative for any complaints or 
treatment for a low back disability.  However, the Veteran 
alleges that he sustained a low back injury when he fell 
while carrying a machine gun and running uphill during 
training in service.  He contends that the machine gun fell 
on him as he fell down the hill.  

Post-service VA and medical records show that the Veteran 
received intermittent treatment for degenerative changes and 
disc disease throughout the lumbar spine and low back pain 
with sciatic-like symptoms.  In a July 2003 statement, the 
Veteran's private treating physician noted that the Veteran 
had reported several falls and accidents during service in 
1961.  The physician opined that history might have 
contributed to the Veteran's chronic lumbar condition.  

As it remains unclear to the Board whether the Veteran's low 
back disability is related to his reported in-service injury 
to the low back, it is necessary to have a medical opinion 
discussing the relationship between his low back disability 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion 
addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current low 
back disability and his period of active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current low back 
disability is etiologically related to any 
incidents of the Veteran's period of 
active service, including consideration of 
his lay testimony of a fall down a hill 
during training where his machine gun fell 
on him.  The examiner must consider lay 
statements as to the in-service occurrence 
of an injury and the continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims file 
and the examination report should note 
that review.  
 
2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

